DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 09/03/2021 is acknowledged.
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/003334 to Chiba et al. (“Chiba”).
Regarding claim 1, Chiba discloses a connection system (see Fig. 9) for a house 20 and a vehicle 22, the connection system comprising: a vehicle door 166b provided in the vehicle to selectively open a vehicle entrance through which a passenger enters or exits the vehicle and allowing an internal space of the vehicle to be exposed into the house when the vehicle is authenticated from the house and; and a connection member 80, 84 provided in a house entrance on a side wall of the house to selectively couple the house entrance and the vehicle entrance with each other so that the internal space of the vehicle and an internal space of the house are connected to each other when the vehicle door of the authenticated vehicle is opened in a side of the house entrance.
Regarding claim 2, Chiba discloses that the connection member includes: an upper hatch 90a operably provided in an upper portion of the house entrance; and a lower hatch 80 operably provided in a lower portion of the house entrance, wherein the upper hatch is configured to be selectively coupled to a top portion of the vehicle and the lower hatch is configured to be selectively coupled to a bottom portion of the vehicle to connect the internal space of the vehicle and the internal space of the house each other.
Regarding claim 12, Chiba discloses that the vehicle door slides upward and downward with respect to a vertical direction of the vehicle to open or close the vehicle entrance, and the upper hatch is coupled to the top portion of the vehicle in a state that the vehicle door is opened.
Regarding claim 13, Chiba discloses an integrated control unit 108 having a list of vehicles accessible to the house to perform authentication for the vehicle accessing the house, and performing control of the connection member and the vehicle door to be coupled to each other when the vehicle is authenticated (pg. 5 of English translation, paragraph discussing Fig. 6).
Regarding claim 14, Chiba discloses an integrated control unit 108 of designating a position in which the vehicle is disposed on a side of the house entrance and performing control of the connection member and the vehicle door to be connected to each other so that the 

Alternatively  claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,840,866 to Paulsen (“Paulsen”).
Regarding claim 1, Paulsen discloses a connection system for a house 60 and a vehicle 10, the connection system comprising: a vehicle door (col 4, ln 14-16) provided in the vehicle to selectively open a vehicle entrance through which a passenger enters or exits the vehicle and allowing an internal space of the vehicle to be exposed into the house when the vehicle is authenticated from the house and; and a connection member 170 provided in a house entrance on a side wall 80 of the house to selectively couple the house entrance and the vehicle entrance with each other so that the internal space of the vehicle and an internal space of the house are connected to each other when the vehicle door of the authenticated vehicle is opened in a side of the house entrance.
Regarding claim 2, Paulsen discloses that the connection member includes: an upper hatch 210 operably provided in an upper portion of the house entrance; and a lower hatch 172 operably provided in a lower portion of the house entrance, wherein the upper hatch is configured to be selectively coupled to a top portion of the vehicle and the lower hatch is configured to be selectively coupled to a bottom portion of the vehicle to connect the internal space of the vehicle and the internal space of the house each other.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, alone or in obvious combination absent hindsight, discloses applicant’s invention of a connection system for a house and a vehicle comprising inter alia 
first ends of the upper hatch and the lower hatch are pivotally connected to the house, and wherein a second end of the upper hatch is coupled to the top portion of the vehicle when the second end of the upper hatch is pivoted with respect to the first end of the upper hatch to open the upper portion of the house entrance, and wherein a second end of the lower hatch is coupled to the bottom portion of the vehicle when the second end of the lower hatch is pivoted with respect to the first end of the lower hatch to open the lower portion of the house entrance.
At best, the cited prior arts (e.g. US 2,840,866 and JP 2013-8469 disclose a connection nested within a house or telescopically instead of hingedly extending to the vehicle. Modification to the contrary would significantly alter the inventive manner in which the prior arts are intended to operate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633